 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    FRANCISCO MERINO,                                  No. 2: 21-cv-0572 JAM KJN P
12                       Plaintiff,
13           v.                                          ORDER
14    GOMEZ, et al.,
15                       Defendant.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On April 16, 2021, the magistrate judge filed findings and recommendations herein which

21   were served on plaintiff and which contained notice to plaintiff that any objections to the findings

22   and recommendations were to be filed within fourteen days. On April 28, 2021, plaintiff filed a

23   letter with the court. (ECF No. 17.) The court construes plaintiff’s letter filed April 28, 2021 as

24   objections to the April 16, 2021 findings and recommendations.

25          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

26   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

27   court finds the findings and recommendations to be supported by the record and by proper

28   analysis.
                                                         1
 1        Accordingly, IT IS HEREBY ORDERED that:
 2        1. The findings and recommendations filed April 16, 2021 are adopted in full;
 3        2. Plaintiff’s motions for injunctive relief (ECF Nos. 11, 13) are denied.
 4

 5
     DATED: May 20, 2021                         /s/ John A. Mendez
 6
                                                 THE HONORABLE JOHN A. MENDEZ
 7                                               UNITED STATES DISTRICT COURT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    2
